Filed 11/08/18                                        Case 17-21446                                                Doc 68



       1   3
           BANKRUPTCY LAW GROUP, PC
       2
           Chad M Johnson, SBN: 232417
       3   11230 Gold Express Dr, Suite 310 #361
           Gold River, CA 95670-4484
       4   Tel: 916-678-5000
       5
           Fax: 888-843-7260
           ChadJ@Bankruptcylg.com
       6
           Attorneys for Debtor(s)
       7   Sharise N Allen
       8                                 UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF CALIFORNIA
       9

      10     In re:                              Case No: 17-21446
                                                 Chapter: 13
      11     Sharise N Allen                     DCN: BLG-5
      12
                                                DECLARATION OF AMY LOAFEA IN SUPPORT OF
      13                                        APPLICATION/MOTION TO EMPLOY REAL
                                     Debtor(s). ESTATE BROKER
      14

      15                                         Hearing: 12/4/18 @ 1:00 PM
                                                 Judge: Honorable Christopher D Jaime
      16                                         Courtroom: 6th Floor, Court Rm 32, Dept B
      17

      18
           I, Amy Loaefa, hereby declare under penalty of perjury under the laws of the State of California the
      19

      20
           following:

      21           1.      I have personal knowledge of this declaration herein, and am willing and competent to
      22   testify thereto if called upon to do so.
      23
                   2.      I am a citizen of the State of California.
      24
                   3.      I am a licensed real estate salesperson in the State of California and am, and at all
      25

      26   times mentioned herein was, a real estate agent employed by Re/Max Gold.

      27           4.      I am the real estate agent ready to list the property commonly known as 1612
      28
           McGuire Circle, Suisun City, CA 94585 (“Property”).


                                                                        7
Filed 11/08/18                                      Case 17-21446                                                    Doc 68



       1          5.      I have signed a listing agreement on October 12, 2018, and that listing agreement is
       2
           also filed herewith as EXHIBIT A.
       3
                  6.      I am a licensed real estate salesperson and I am very familiar with the real estate
       4

       5
           market in the Suisun City area. My California Bureau of Real Estate license identification number is

       6   01789596.
       7          7.      I have met with the Debtor, Sharise N Allen, to discuss marketing and selling her
       8
           Property.
       9
                  8.      Ms. Allen has requested that Re/Max Gold represent her in negotiating a sale of the
      10

      11   Property.

      12          9.      Subject to an Order authorizing Re/Max Gold’s employment by this Court,
      13
           Re/MaxGold is willing to market and sell the property for a commission of 5% of the purchase price.
      14
                  10.     I have reviewed Ms. Allen’s Application to Employ and to the best of my knowledge,
      15
           neither I nor any employee of Re/Max Gold hold an interest adverse to the bankruptcy estate with
      16

      17   respect to matters for which it is to be employed. Nor do I or any employee have any connection
      18   with or interest in Ms. Allen beyond the instant professional representation requested, any creditor of
      19
           the bankruptcy estate, any other party in interest, their respective attorneys or accountants, the
      20
           United States Trustee, or any other person employed by the United States Trustee. Based on the
      21

      22   above and having read 11 U.S.C. § 101(14) provided to me by Ms. Allen’s legal counsel, I believe I

      23   am a disinterested person as that term is defined.
      24
                  11.     I understand that no commission is due and payable unless and until an order
      25
           approving the sale of the Property has been entered by the Court, the purchase price has been paid,
      26
           and escrow has closed. I have been provided a copy of, and read, 11 U.S.C. § 328(a), and have
      27

      28   agreed, notwithstanding the terms and conditions of my employment herein as set forth in Ms.



                                                                    8
Filed 11/08/18                                      Case 17-21446                                                Doc 68


        1   Allen's Application, that this Court may ultimately allow compensation different from the
        2
            compensation provided herein.
        3
            I, Amy Loaefa, declare under penalty of perjury under the laws of the State of California that the
        4

        5   foregoing is true and correct.

        6

        7   DATE    11 / s/ Jo1i
        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28



                                                                   9
